Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli et al., WO 2014/053037 for the reasons outlined previously.
	It is Applicants’ ongoing contention that the claimed copolymer is patentably distinguishable from that taught by Agostinelli insofar as they contain higher renewable carbon, or 14C, content.  As an extension of this fact, they point out that products manufactured therefrom will yield CO2 of a non-fossil origin upon being incinerated at the end of their lifecycle whereas the fossil-derived homologues do not.  The Examiner agrees that this would be an inevitable outcome insofar as the fossil fuel-derived monomers employed in the preparation of the copolymer are essentially devoid of isotope-14 carbon.  Where Applicant and the Examiner continue to differ is on the premise that a bio-derived poly(ethylene-vinylacetate) copolymer is patentably distinct from one that is prepared from oil-based precursors simply because the former comprises 14C and the latter does not.  To reiterate, the prior art, including one of the disclosures cited in Applicants’ most recent response, indicates that there are no property differences between them.
	In an attempt to bolster their assertions of patentability, Applicant notes the findings of a lifecycle assessment that compares the overall carbon footprint of bio-and oil/naphtha-based 
	Applicant remarks that Tables 3 and 4 reflect that the “carbon footprint of the bio-based version is lower” but these tables do not characterize properties of the products themselves but, instead, summarize the total impacts on the environment of the processes by which they are made.  Moreover, the study clearly states that there are no technical differences in the copolymers prepared from different feedstocks (last paragraph on page 3 and seventh bullet point on page 5).  
	As for the document from Adidas, Applicant avers that their report concludes that the carbon footprint of a pair of shoes comprising 18% bio content in the midsole is reduced.  The Examiner, to the contrary, perceives that their report says no such thing.  Rather, it merely provides a figure for the carbon footprint of a pair of shoes featuring a midsole of that composition, without making any comparisons to the footprint associated with a shoe having a midsole comprised entirely of materials having fossil fuel origins.  Moreover, there is no real emphasis on that particular aspect of the shoe.  It is noted that much of the shoe is made from recycled materials and these would clearly influence the magnitude of any measurement of the carbon footprint in a positive way.  In arguendo, any differences in the carbon footprint would be attributable to distinctions in the processes by which they are made, to include processes by which their materials are sourced.  Applicants’ claims are directed to a product, not a process.  While the evidence of record illustrates differences, and even advantages, in the sourcing of bio-based raw materials from which the copolymer is prepared, none are demonstrated for the product and, in fact, the products are repeatedly said to be identical in their properties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





January 7, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765